284 S.W.3d 737 (2009)
GEORGE WEIS COMPANY, Appellant,
v.
LKS CONSTRUCTION AND DEVELOPMENT COMPANY, LLC, William Schierholz and Rising Phoenix Development, LLC, Defendants, and
New Town Center, LLC, Richard F. Mayer, Trustee Bank of Washington, Respondents.
No. ED 92023.
Missouri Court of Appeals, Eastern District, Division Two.
April 21, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Application for Transfer Denied June 30, 2009.
David M. Duree, O'Fallon, IL, for Appellant.
Steven P. Kuenzel, Washington, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
George Weis Company (hereinafter, "Weis") appeals from the trial court's grant of summary judgment in favor of New Town Center, LLC, Richard F. Mayer, Trustee, and Bank of Washington (hereinafter and collectively, "Defendants") on Weis' petition to enforce a mechanic's lien. Weis raises two points on appeal, arguing genuine issues of material fact exist such that summary judgment was improper. First, Weis argues summary judgment was granted erroneously in that there Were genuine issues of material facts as to whether the mechanic's lien met the statutory requirements of Section 429.080 RSMo (2000). Second, Weis argues that even if the mechanic's lien does not comply with the statute, Defendants' actions prior to this litigation resulted in constructive fraud, thus entitling Weis to an equitable lien against the property to prevent unjust enrichment.
We have reviewed the briefs of the parties and the legal file. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).